 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3
     MARK E. WOOLF
 4   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 5   Las Vegas, Nevada 89101
     Telephone: 702-388-6336
 6   E-mail: mark.woolf@usdoj.gov
 7   Attorneys for the United States
 8
                                    UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10

11    VACLAV ONDRISEK, et al.                            Case No. 2:18-cv-00411-APG-CWH

12                    Plaintiffs,
                                                         STIPULATION TO LIFT STAY AND
13            v.                                         EXTEND TIME FOR UNITED STATES’
                                                         RESPONSE
14    US IMMIGRATION SERVICE,
                                                         (Third Request)
15                    Defendant.
                                                                      ORDER
16

17          The parties hereby stipulate to lift the stay in this matter and reset the deadline for

18   the United States to file its responsive pleading to Monday, February 11, 2019.

19          On December 19, 2018, the parties stipulated to extend the deadline for the United

20   States to file its responsive pleading to January 18, 2019. ECF No. 22. The stipulation was

21   granted on December 20, 2018, resulting in a responsive pleading deadline of January 18,

22   2019. ECF No. 23. Thereafter, on December 21, 2018, the continuing resolution that had

23   been funding the Department of Justice (“Department”) expired and appropriations to the

24   Department lapsed. As a result of the lapse in appropriations, federal law and Department

25   policy prohibited Department attorneys and employees from working on this matter.

26   Consequently, the Court stayed this matter for the duration of the lapse in appropriations

27   and ordered that the parties, upon appropriation of funds or enactment of a continuing

28   resolution, to submit a stipulation lifting the stay and setting a new responsive pleading


                                                     1
 1   deadline. ECF No. 25. After 35 days, on Friday, January 25, 2019, the United States
 2   Congress enacted and the President signed a new continuing resolution funding the
 3   Department.
 4          As a result, the parties have conferred and agree that the stay can be lifted. The
 5   parties further agree that the deadline for the United States to file its responsive pleading
 6   shall be Monday, February 11, 2019.
 7          Respectfully submitted this 29th day of January 2019.
 8
      HAMILTON LAW, LLC                              NICHOLAS A. TRUTANICH
 9                                                   United States Attorney

10     /s/ Ryan A. Hamilton                           /s/ Mark E. Woolf
      RYAN A. HAMILTON, ESQ.                         MARK E. WOOLF
11    5125 S. Durango Drive, Suite C                 Assistant United States Attorney
      Las Vegas, NV 89113
12    Attorney for Plaintiffs                        Attorneys for United States

13

14

15

16                                                 IT IS SO ORDERED:

17
                                                  ________________
18                                                UNITED STATES DISTRICT JUDGE
                                                  UNITED   STATES
                                                  Dated: January 30,MAGISTRATE
                                                                    2019.      JUDGE
19

20

21
                                                  DATED:
22

23

24

25

26

27

28


                                                     2
